Citation Nr: 0820812	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-26 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Honolulu, Hawaii, which denied the appellant's application to 
reopen the claim for service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  In June 2003, the RO denied service connection for cause 
of the veteran's death.  The appellant filed an untimely 
notice of disagreement and that decision became final.  

2.  Evidence received since the June 2003 decision denying 
service connection for cause of death, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; it is 
not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.

3.  The veteran died in September 2002.  The death 
certificate lists his immediate cause of death as probable 
cardiac arrest/head injury, with antecedent causes of 
diabetes mellitus and chronic back pains.  The veteran was 
not service connected for any disabilities during his life 
time.

4.  There is no evidence of record showing that the cause of 
the veteran's death had its onset during active service or is 
related to any in-service disease or injury.


CONCLUSIONS OF LAW

1.  The June 2003 RO decision denying service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's June 2003 final 
decision denying service connection for cause of death is new 
and material; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A service-connected disability did not cause, or 
contribute substantially or materially to cause, the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran is a former prisoner of war, certain diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), shall be service 
connected if manifest to a compensable degree at any time 
after discharge or release from active service even though 
there is no record of such disease during service.  38 C.F.R. 
§§ 3.307, 3.309(c).  It is significant to note that the list 
of diseases under 38 C.F.R. § 3.309(c) was expanded, 
effective October 7, 2004, to include atherosclerotic heart 
disease or hypertensive vascular disease and their 
complications.  See 69 Fed. Reg. 60083-60090 (2004).

In June 2003, the RO denied service connection for cause of 
death.  The appellant was notified of this decision and of 
her appellate rights by letter later that same month.  She 
filed an untimely notice of disagreement.  Therefore, the 
June 2003 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's most recent final decision that is sufficient to reopen 
the veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes medical records from LBJ Tropical Medical Center 
dated from August 1999 to September 2002, which includes 
treatment records from September 13, 2002, the day the 
veteran died.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim since it shows the circumstances of 
the veteran's death.  As new and material evidence has been 
presented, the claim is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for cause of the veteran's death has been 
received, the Board will address the issue of entitlement to 
service connection for the veteran's cause of death on the 
merits.  Inasmuch as the RO addressed the merits of the 
claims, the veteran is not prejudiced by the Board's also 
addressing the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran died in September 2002.  The death certificate 
lists the immediate cause of death as probable cardiac 
arrest/head injury, with antecedent causes of diabetes 
mellitus and chronic back pains.  The death certificate did 
not list the interval between onset and death.  

During the veteran's lifetime, he was not service connected 
for any disability.  Private medical and VA treatment records 
show that the veteran suffered from insulin-dependent 
diabetes mellitus and chronic low back pain during his life.  
Private treatment records show that the veteran was treated a 
few days before his death for complaints of dehydration and 
dizziness.  It was noted that x-rays from November 1999 
showed congestive heart failure and heart enlargement.  X-
rays from September 2002 showed no acute pathological 
changes.  Treatment records from the date of the veteran's 
death showed that the veteran was found at home head down on 
the side of the bed.  Physical examination showed bruising on 
forehead, nose, chest and neck.  The veteran had no 
spontaneous breath, heart activities or heart beat.  Attempts 
to revive the veteran failed and he was pronounced dead.  

After a careful review of the record, the Board finds that 
there is no competent evidence which connects the veteran's 
death to his active service. 

The veteran's service medical records show no findings or 
treatment for any cardiac condition, diabetes, or back pain.  
On entrance, a pre-service back injury was noted, but the 
veteran's back was noted as "ok now" at that time.  The 
veteran was treated for bronchial asthma during service and 
was medically discharged due to this condition.  There is no 
competent medical evidence, however, showing that bronchial 
asthma was a factor in the veteran's death.  In addition, the 
Medical Board determined that this condition pre-existed 
service and was not aggravated by service.  See Medical Board 
Report, November 1967.

The appellant is also claiming diabetes mellitus as secondary 
to exposure to herbicides.  For veterans who served in 
Vietnam, service connection on a presumptive Agent Orange 
basis is available for Type II diabetes mellitus under 
current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 
3.309(e).  However, this presumption is not available in this 
case as the veteran did not serve in Vietnam.  The appellant 
claims that the veteran was exposed to herbicides by the 
equipment he handled which came from Vietnam.  This 
contention, however is unsupported.  There is no evidence of 
record that shows that the veteran was exposed to Agent 
Orange or any herbicides during service in any way.  This 
theory of entitlement is outweighed by the absence of service 
and post-service medical records connecting diabetes mellitus 
to service. 

In addition, neither the Board nor the appellant is competent 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
cause of the veteran's death to service and the medical 
evidence of record does not otherwise demonstrate that it is 
related to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with diabetes mellitus or cardiovascular-renal 
disease within one year following his period of active 
military service.  As such, service connection for the 
veteran's cause of death on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  

Notice and Assistance

As an initial matter, the Board notes that the duty to notify 
and assist with regard to the issue of whether new and 
material evidence has been received has been met to the 
extent necessary to reopen the claim, such that any 
deficiency in this regard is harmless error.  See Bernard, 4 
Vet. App. at 392-94.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in October 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims; and Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) regarding particularized 
notice obligations with respect to DIC claims.  Because 
service-connection was not in place for any disabilities 
suffered by the veteran, properly tailored notice need not 
have included a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death and an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006)

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  Here, a medical opinion is 
not required because there is no indication, in fact no 
competent evidence of record, indicating that the veteran's 
cause of death may be associated with his active service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been received, the claims 
for service connection for the cause of the veteran's death 
is reopened; the appeal is granted to this extent only.

Service connection for the cause of the veteran's death, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


